Citation Nr: 1105544	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The initial rating claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Degenerative joint disease of the right hip, status post total 
arthroplasty, is etiologically related to an injury during 
military service.

2. Degenerative joint disease of the left hip, status post total 
arthroplasty, is etiologically related to an injury during 
military service.






CONCLUSIONS OF LAW

1. Right hip degenerative joint disease, status-post total 
arthroplasty, was incurred in the Veteran's military service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.6, 
3.303 (2010).

2. Left hip degenerative joint disease, status-post total 
arthroplasty, was incurred in the Veteran's military service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.6, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for 
disabilities of the right and left hip is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations as to those claims.  

For VA compensation purposes, service includes active duty, any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury, incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in 
the Armed Forces other than ACDUTRA.  Id.  With regard to 
National Guard service, active duty for training is full time 
duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or 
the prior corresponding provisions of law.  Id.  Inactive duty 
for training is duty other than full-time duty performed under 
the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or 
the prior corresponding provisions of law.  Id.       

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that his current right and left hip 
disabilities are causally related to an injury to both hips 
sustained in a fall during a two week period of ACDUTRA in spring 
of 1998.  Therefore, he argues that service connection is 
warranted for these disabilities.

Service treatment records are silent for any complaint, 
treatment, or diagnosis related to the hips.  However, the 
Veteran's service personnel record from the Oklahoma National 
Guard reflect that he participated in 15 days of ACDUTRA in May 
1998.  Additionally, he has submitted two statements from fellow 
service members that support his contention of him sustaining an 
injury, including a statement by Maj. JKT, who described the 
incident in detail, indicating that the Veteran fell on top of 
him.  Further, the Veteran submitted a statement by Dr. GS, the 
medical officer who examiner him at the time of the injury.  Dr. 
GS described the Veteran's fall and his symptoms, including pain 
with flexion and extension without neural deficits.  Both Maj. 
JKT and Dr. GS stated that the injury occurred in May 1998.  
Based on these facts, the Board determines that the Veteran's 
claimed injury to his hips during a period of ACDUTRA in spring 
of 1998 occurred as he contends. 

Additionally, the post-service treatment evidence reflects that 
the Veteran has received treatment for his hips for several 
years.  As of September 2006, imaging studies were showing severe 
bone-on-bone articulation of both hips with osteophytic changes, 
and he and his physician began discussing hip replacement.  In 
August 2007, total arthroplasty was performed on the left hip, 
and in November 2007 total arthroplasty was performed on the 
right hip.  The pre- and post-operative diagnoses were 
degenerative joint disease of the left and right hips.  Thus, the 
Veteran has met the criteria of an in-service disease, event, or 
injury, and a current disability. 

Finally, there is competent evidence of a relationship between 
the current disabilities and the in-service injury.  Dr. WRG, one 
of the Veteran's treating physicians, provided a positive nexus 
opinion in November 2009.  In the letter, Dr. WRG stated that he 
had reviewed Dr. GS' statement regarding the Veteran's in-service 
injury and symptoms and opined that the described injury likely 
led to the subsequent hip joint deterioration and surgeries.  
There is no contradictory evidence of record.

Based on the above, the Board finds that it is at least as likely 
as not that the Veteran's current right and left hip disabilities 
are causally and etiologically related to his reported in-service 
injury to his hips.  Therefore, the Veteran's claims for service 
connection for degenerative joint disease of the right and left 
hips, status-post total arthroplasty are granted.


ORDER

Service connection for degenerative joint disease of the right 
hip, status-post total arthroplasty, is granted.

Service connection for degenerative joint disease of the left 
hip, status-post total arthroplasty, is granted.


REMAND

With regard to the Veteran's initial rating claim, the Board 
determines that a remand is required so that the Veteran may be 
afforded another VA examination to assess the current severity of 
his service-connected bilateral hearing loss.  At his hearing, 
the Veteran testified that he believed his hearing acuity had 
decreased since the VA examination in January 2008.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).   

Additionally, the Veteran has submitted an August 2009 audiogram 
from Eastern Oklahoma Ear, Nose, and Throat, Inc., which has not 
been fully interpreted.  When a private examination report 
"reasonably appears" to contain information necessary to 
properly decide a claim but is "unclear" or "not suitable for 
rating purposes," and this information otherwise cannot be 
obtained, VA has a duty to either (1) ask the private examiner to 
clarify the report, (2) request that the claimant obtain the 
necessary information to clarify the report, or (3) explain why 
such clarification is not needed.  Savage v. Shinseki, No. 09-
4406 (U.S. Vet. App. Jan. 4, 2011).  In this case, the Board 
finds that the private audiogram contains relevant information, 
but that the needed clarification does not require an inquiry of 
the private audiologist.  

At question in Savage was whether the speech discrimination 
scores were obtained using a Maryland CNC test, as required by VA 
regulations.  Here, the audiogram report indicates that a 
Maryland CNC test was used, but the pure tone thresholds were not 
stated numerically.  The law prohibits the Board from 
interpreting the audiogram.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its own 
independent judgment to resolve medical questions).  However, 
since an audiogram can be read and the numerical values 
represented on the chart can be documented by any trained 
audiologist, the Board finds that asking that the private 
audiologist provide the clarification of the results is not 
warranted.  Nevertheless, the Board does require that an 
audiologist interpret the scores; therefore, the Board requests 
that the audiologist performing the next VA examination review 
the test results and provide the numerical values for the pure 
tone thresholds represented on the August 2009 audiogram.   

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  The examiner 
is requested to identify auditory 
thresholds, in decibels, at frequencies of 
1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted. 

The examiner also must review the results 
of the August 2009 audiogram and provide 
the numerical values for pure tone 
thresholds represented on the audiogram.  
The Board requests that the examiner 
provide this information even if the 
scheduled examination is not completed 
for some reason, e.g., cancellation by 
the Veteran. 

2.	If, for any reason, a VA examiner is not 
able to interpret the August 2009 
audiogram, the private audiologist who 
performed the test or another audiologist 
from Eastern Oklahoma Ear, Nose, and 
Throat, Inc. should be asked to provide 
the numerical values for the pure tone 
thresholds.

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's rating claim 
should be readjudicated, to include all 
evidence received since the January 2010 
supplemental statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


